COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         Gilbert Salinas v. The State of Texas

Appellate case number:       01-20-00300-CR

Trial court case number:     CR2016-140

Trial court:                 207th District Court of Comal County

       On February 13, 2020, the trial court entered a Judgment Adjudicating Guilt against
appellant, Gilbert Salinas. Unless a motion for new trial has been timely filed, a notice of
appeal must be filed within thirty days after the entry of judgment. See TEX. R. APP. P.
26.2(a)(1). The record does not reflect that appellant filed a motion for new trial was filed
with the trial court, as such, appellant’s notice of appeal was due on or before March 16,
2020.
       On March 17, 2020, appellant filed his untimely notice of appeal. On March 18,
2020, appellant filed a “Motion for Extension of Time to File Notice of Appeal.” 1 The
time within which to file a notice of appeal may be enlarged if, within fifteen days after the
deadline for filing the notice, the party files a notice of appeal and a motion for extension
of time complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 26.3. Appellant’s motion for extension was filed within fifteen days of the
deadline for filing the notice of appeal and complies with Rule 10.5(b) of the Texas Rules
of Appellant Procedure.
      Accordingly, appellant’s motion for extension of time to file his notice of appeal is
granted.
       It is so ORDERED.



1
       Both appellant’s notice of appeal and motion for extension of time to file notice of appeal
       were filed in the Third District Court of Appeals. This appeal was subsequently transferred
       to this Court pursuant to the Supreme Court’s docket equalization authority. See TEX.
       GOV’T CODE ANN. § 73.001.
Judge’s signature: ___/s/ Evelyn V. Keyes_________
                    Acting individually  Acting for the Court


Date: ___August 6, 2020____